1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
9
10
                                                     )   Case No.: 1:19-CV-00595-LJO-JLT
11   Rory Chavez,                                    )
                                                     )   [PROPOSED] ORDER ON REQUEST TO
12            Plaintiff,                             )   CONTINUE SCHEDULING CONFERENCE
                                                     )
13      v.                                           )   (Doc. 6)
     Yong Kyun Won;                                  )
14   Young Ae Won;                                   )
     GIJ Enterprises Inc., a California Corporation; )
15   and Does 1-10,                                  )
                                                     )
16            Defendants.                            )
17
18          Having read the request to Continue Scheduling Conference and finding good cause,
19   the Court ORDERS the scheduling conference is continued to August 26, 2019 at 9:00 a.m. The
20   joint report SHALL be filed one week before.
21
     IT IS SO ORDERED.
22
23      Dated:    July 11, 2019                             /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
